This prosecution was upon an affidavit and complaint, in above-named court, and charged a violation of section 7 1/2 of the General Revenue Law, Acts 1927, p. 139; the specific charge was that he did engage in the business of selling fruit from a railroad car without a license and contrary to law.
On appeal, and for the first time, it is insisted that the complaint or affidavit is defective, and that this court should so hold, notwithstanding no objection to the complaint by demurrer or otherwise was interposed.
This the court cannot do. Under the elementary rules of practice, the complaint not being void, the defects in the complaint, if such there were, were waived by the defendant's plea of "not guilty." This is conclusive of the first insistence of error here made.
The undisputed evidence disclosed that the acts complained of were committed by appellant, and it affirmatively appears from the record that he had not secured the license required by section 7 1/2, supra. The court's rulings upon the admission of evidence, complained of here, are so clearly free from prejudicial error as to require no discussion.
The record is regular in all things. Let the judgment of conviction, appealed from, stand affirmed.
Affirmed.